Citation Nr: 9918089	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
patella of the right knee, which is currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1990 to May 1993.

In June 1997 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania denied the veteran's 
claim for an increased rating for chondromalacia patella of 
the right knee, rated as 10 percent disabling.  He timely 
appealed to the Board of Veterans' Appeals (Board) through 
the submission of his Notice of Disagreement (NOD) and 
Substantive Appeal (via a VA Form 9).  

In his VA Form 9, the veteran requested a hearing before the 
personnel of the St. Petersburg, Florida RO (RO hearing).  
This hearing was scheduled to take place on March 24, 1998, 
but was canceled because the veteran had moved from Florida 
to West Virginia.  Following the transfer of the veteran's 
claims file to the RO in Pittsburgh, the veteran's 
representative notified VA in a June 1998 letter that the 
veteran "does not want a personal hearing" before the RO; a 
copy of the letter was sent to the veteran, who has not 
indicated otherwise.  Under these circumstances, the Board 
finds that the request for hearing is deemed withdrawn. 


REMAND

The veteran developed pain in his right knee, without 
experiencing a specific injury, while on active duty in 1992.  
Following treatment, and eventually surgery, for this 
condition, a Department of the Navy Physical Evaluation Board 
found the veteran unfit for duty due to chondromalacia of the 
patella of the right knee and medical plica syndrome in 
January 1993.  The veteran was service connected for this 
condition in April 1995 and was assigned a 10 percent rating 
for his disability, effective May 1993, which has been in 
effect ever since.

The veteran mentioned for the first time in his VA Form 9, 
submitted in September 1997, that he had received treatment 
at the Veterans Affairs Medical Center (VAMC) in Tampa, 
Florida, where doctors prescribed a brace for his right knee.  
The Pittsburgh RO issued a Deferred Rating Decision in 
February 1998 and requested the veteran's records from the 
Tampa VAMC.  These treatment records are not present in the 
veteran's claims file, nor is there a statement from the VAMC 
in Tampa documenting that no such treatment records exist.  
Consequently, before the Board can address the issue on 
appeal, VA's duty to assist the veteran in developing his 
claim dictates that additional effort to obtain these medical 
records is required by the RO.  See Gregory v. Brown, 8 Vet. 
App. 563, 570-71 (1996); Murinscak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992). 

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:


1. The RO should request and obtain all 
of the
veteran's treatment records from VAMC 
Tampa, covering a span of time from May 
1993 when he was discharged from service 
to the present.  If those prove 
unobtainable, the RO should obtain a 
statement from the Tampa VAMC documenting 
the unavailability or nonexistence of the 
veteran's treatment records.

2. Upon completion of the above 
development, and
after undertaking and completing any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for an increased 
rating for chondromalacia of the patella 
of the right knee, in light of any 
additional evidence obtained.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

3.  If the increased rating is not 
granted to the veteran's
satisfaction, he and his representative 
must be furnished a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto, before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


